        Case 3:21-cv-00514-JR           Document 19        Filed 07/26/21      Page 1 of 2




STEVEN E. KLEIN, OR BAR #051165
stevenklein@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2400
P011land, Oregon 97201-5610
Telephone: (503) 241-2300
Facsimile: (503) 778-5299

Attorneys for Willamette Valley Vineyards, Inc.

DAVID P. COOPER, OSB No. 880367
cooper@khpatent.com
OWEN W. DUKELOW, OSB No. 965318
owen@khpatent.com
KOLISCH HART,VELL, P.C.
520 SW Yamhill St., Suite 300
P011land Oregon 97204
Telephone: (503) 224-6655

Attorneys for Flying Blue Imp011s, LLC




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


WILLAMETTE VALLEY VINEYARDS,                        Case No. 3:21-cv-00514 (JR)
INC.,
                          PLAINTIFF,                  JOINT MOTION FOR ENTRY OF
                                                      AGREED ORDER OF DISMISSAL
       V.                                             AND ORDER OF DISMISSAL
FLYING BLUE IMPORTS, LLC,
                          DEFENDANT.


       Plaintiff Willamette Valley Vineyards, Inc. and Defendant Flying Blue, LLC hereby

notify the Com1 that this case has been settled. Pursuant to Fed. R. Civ. P. 4l(a)(2), the parties
        Case 3:21-cv-00514-JR            Document 19       Filed 07/26/21      Page 2 of 2




jointly request that the Comi enter an order dismissing the case, with prejudice, with the Comi to

retain jurisdiction to enforce the terms of the pmiies' written Settlement Agreement, dated July

13, 2021, and with each party to bear its own attorney's fees and costs.

       Respectfully submitted by:

 By: Is Steven E. Klein/                        By: Is David P. Cooper/ (by consent)

 Steven E. Klein, OSB No. 011565                David P. Cooper, OSB No. 880367
 DAVIS WRIGHT TREMAINE LLP                      Owen W. Dukelow, OSB No. 965318
 1633 Broadway- 27 th Floor                     KOLISCH HARTWELL, P.C.
 New York, New York 10019                       520 SW Yamhill St., Suite 300
 Tel.: (212) 489-8230                           Pmiland Oregon 97204
 Fax: (212) 489-8340                            Telephone: (503) 224-6655

 Attorneysfor                                   Attorneysfor
 Willamette Valley Vineyards, Inc.              Flying Blue Imports, LLC

July 26, 2021                                   July 26, 2021

IT IS HEREBY ORDERED:

       Pursuant to the Settlement Agreement reached between the pa1iies, the pmiies' joint

motion, and for good cause shown, the Comi hereby enters the following Agreed Order of

Dismissal:

       1.       By consent of the pmiies, the Comi shall retain jurisdiction for the purpose of

enforcing the terms of the Settlement Agreement datedJuly 13, 2021;

       2.       Except as provided for in paragraph I above, this case is dismissed, with

prejudice, and each pmiy shall bear its own attorney's fees and costs.



       This   dk)          day ofJuly, 2021.

                                                     United States MagistrateJudge
